DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
 Claims 60, 62-68, 74-76, 85, 87, 88, 89, 127-133 are pending in the application
Rejoinder-Election/Restrictions
Claims 60, 62-68, 74-76, 127-129, and 132-133 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), 85, 87, 88, 89, 130, and 131 directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 2, 2016 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawn Rejections - 35 USC § 103

Claims 60, 62-68, 74, 75, 76, 127, 128, 129, and 132-133 were rejected in the previous Office Action mailed 1-4-2019 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mansky et al. (Pub. No.: US 2010/0104527; Pub. Date: Apr. 29, 2010), Reddy et al. (Pub. No. WO 2010/132662; Pub. Date: Nov. 18, 2010), Albrecht et al. (Pub. No.: US 2010/0111891; Pub. Date: May 6, 2010), and Strickland et al. (WO 2009/029829; March 5, 2009).  Pursuant to the decision of the Patent Trail and Appeal Board, the rejection is withdrawn. 
Withdrawn Rejections – Double Patenting

Claims 60 and 63-68 were rejected in the previous Office Action mailed 1-4-2019, on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 54, 59, 60, 64-66, and 76-78 of copending application 14/415409.  Pursuant to the decision of the Patent Trail and Appeal Board, the rejection is withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  At the time of filing it would not have been obvious to produce a dosage form comprising a crosslinked cationbinding polymer comprising carboxylate groups; pKa decreasing groups; and a base; wherein from about 5% to about 75% of the carboxylate groups in said polymer have calcium counterions, and wherein the polymer comprises no more than about 5% sodium cations as counterions to the carboxylate groups in said polymer; and wherein the base is present in an amount sufficient to provide at least 0.2 equivalents of base per equivalent of carboxylic acid groups in the polymer
2 [0078] and the polymer formed and isolated  is the insoluble solid of the crosslinked calcium exchange polymer [0079] or a process wherein a sodium cation can be exchanged for calcium by washing with a calcium solution such as calcium chloride, calcium acetate [0079] thus forming calcium bicarbonate (base), and wherein the composition is administered with a pharmaceutically acceptable excipient in the form of tablets, gels, syrups, foods, pudding, apple sauce ([0034], [0107], and [0104]) wherein the amount of polymer is from 1, 5, 10 or 20 g [0171].  Mansky also discloses that sodium is not required meeting the limitation of no more than about 6% sodium cation (as 0 is not more than about 5%).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 60, 62-68, 74-76, 85, 87, 88, 89, 127-133 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.